Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE 44TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 15th day of June, 2015, the
cause on appeal to revise or reverse the judgment between

JAMES DAVID HORTON AND ROBBIE                        On Appeal from the 44th Judicial District
LESA HORTON, Appellants                              Court, Dallas County, Texas
                                                     Trial Court Cause No. DC-14-11551.
No. 05-15-00015-CV          V.                       Opinion delivered by Justice Lang. Justices
                                                     Bridges and Schenck participating.
SUSAN MCMILLION MARTIN, Appellee

was determined; and this Court made its order in these words:

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellee SUSAN MCMILLION MARTIN recover her costs of this
appeal from appellants JAMES DAVID HORTON and ROBBIE LESA HORTON.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 25th day of August, 2015.




                                                                       LISA MATZ, Clerk